Citation Nr: 0408932	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  01-01 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for heart 
disease.


[The issue of entitlement to payment or reimbursement for the 
cost of unauthorized private medical services provided on 
January 31, 2000; March 13, 2000; April 17, 2000; April 26, 
2000; April 28, 2000; and November 6, 2000 is the subject of 
a separate decision.]  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from November 1960 
to May 1961 and from February to July 1963.  

This case was remanded by the Board of Veterans Appeals (the 
Board) in June 2003 to the Department of Veterans Affairs 
(VA) Regional Office in Roanoke, Virginia (RO) for a personal 
hearing before the Board sitting at the RO.  The veteran 
testified at a personal hearing before the Board in August 
2003.  Evidence added to the record at the veteran's personal 
hearing was accompanied by a written waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2003).

Because the issue of entitlement to payment or reimbursement 
to for the cost of unauthorized medical expenses provided on 
January 31, 2000; March 13, 2000; April 17, 2000; April 26, 
2000; April 28, 2000; and November 6, 2000 was adjudicated by 
a VA Medical Center, and not by the RO, it is the subject of 
a separate decision.


FINDINGS OF FACT

1.  Service connection for heart disease was most recently 
denied by an unappealed rating decision dated in January 
1996.

2.  Evidence received subsequent to the January 1996 rating 
decision is either cumulative or it does not bear directly 
and substantially upon the subject matter now under 
consideration (i.e. whether heart disease disorder was 
incurred in or aggravated by service or can be presumed to 
have been incurred therein); and when considered with all the 
evidence both old and new, it is not so significant that it 
must be considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for heart disease is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist appears to be circumscribed, the 
notice provisions of the VCAA are applicable.  The United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).       

In May 2001, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish service connection.  He was 
sent a follow-up letter in August 2001 that informed him of 
the requirements related to new and material claims.  In 
accordance with the requirements of the VCAA, the May 2001 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim, 
including at his August 2003 hearing.  Consequently, the 
Board finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the recent Court decision in the case 
of Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
Pelegrini, it was held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  In the veteran's case, 
notice was provided prior to the January 2002 rating decision 
denying the claim.  Consequently, Pelegrini has been complied 
with in this case.  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue on appeal involves the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
heart disease becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In general, RO decisions which are unappealed are final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "If new and material evidence is presented 
or secured with respect to a claim that has been 
disallowed, [VA] shall reopen the claim and review the 
former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

VA must follow a two-step process in evaluating previously 
denied claims.  First, VA must determine whether the 
evidence added to the record since the last final decision 
is new and material.  Only evidence presented since the 
last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated 
in the context of the entire record.  See Evans v. Brown, 
9 Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided 
upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, VA must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a) (2003).  Because the 
veteran filed his request to reopen his claim in January 
2001, the earlier version of the law remains applicable in 
this case.

According to the relevant VA regulation, 

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Factual background

The issue of entitlement to service connection for heart 
disease was originally denied by the RO in an unappealed 
rating decision dated in July 1981, because there was no 
evidence of heart disease in service or within a year of 
discharge, and was denied by the Board in June 1984, because 
heart disease was not manifested until many years after final 
service discharge.  Attempts to reopen a claim for 
entitlement to service connection for heart disease have been 
denied and not timely appealed on several occasions, with the 
most recent occasion in an unappealed rating decision dated 
in January 1996, because no new and material evidence has 
been presented to show that the veteran has heart disease as 
a result of military service.

Evidence on file at the time of the January 1996 rating 
decision included the veteran's service medical records, 
private medical records from August 1961 to October 1995, 
VA medical records from September 1968 to January 1996, a 
transcript of the veteran's October 1983 RO hearing 
testimony, and statements by the veteran.  

The veteran's service medical records reveal that he had a 
positive reaction to a smallpox vaccine in November 1960, 
with general malaise and a sore right arm and axilla.  His 
blood pressure was 120/80, and his cardiovascular system 
was normal, in April 1961.  He did not have any pertinent 
complaints on his discharge medical history report in May 
1961.  Physical examination in May 1961, showed that his 
cardiovascular system was within normal limits and his 
blood pressure was 116/72.  

According to private hospital records dated in August 
1961, the veteran was hospitalized after a suicide 
attempt.  On general system evaluation, his blood pressure 
was 130/90; no heart abnormality was found. 

There were no pertinent complaints on the veteran's 
February 1963 medical history report for his second period 
of service; on examination, his blood pressure was 130/72 
and his cardiovascular system was normal.  It was noted on 
a March 1963 electrocardiogram (EKG) that there was a 
normal sinus rhythm and that it was probably within normal 
limits.  The veteran was immunized against smallpox in 
March 1963.  The veteran reported dizziness and heart 
palpitations on his July 1963 discharge medical history 
report.  Physical examination in July 1963 showed a blood 
pressure reading of 116/62; his cardiovascular system was 
noted as within normal limits.

Seven VA general examinations from September 1968 through 
September 1975 do not contain any complaints of chest 
pain.  Cardiovascular system evaluations, including chest 
x-rays, were normal.  An EKG dated in December 1973 was 
also normal. 

According to a private hospital report dated in February 
1981, the veteran stated that he had a history of 
hypertension and complained of chest pain on exertion.  An 
EKG showed T-wave inversion in V2-4, which was thought to 
be compatible with anterior myocardial ischemia.  It was 
noted that the veteran had intermittent palpitations, 
apparently with a rapid heartbeat.  

A December 1982 exercise stress test revealed chest pain 
on exertion.  

According to an April 1983 private medical report, the 
veteran complained of a 20-year history of heart disease.  
The impression was angina pectoris, secondary to coronary 
artery disease.
Private medical records from February to December 1984 
show treatment for heart disease.  According to a January 
1985 statement from a private physician, the veteran had 
chest pain, angina, and a hernia related to service 
related stress.  EKGs conducted from November 1985 to 
April 1992 were considered abnormal.  

According to an April 1991 letter from a private 
physician, the veteran was seen in September 1980 for 
syncopal episodes dating back to military service.  The 
examiner noted that a current EKG showed electrical 
changes consistent with early repolarization phenomenon, 
which verified the veteran's contention that his EKG 
changes began in service and had been present ever since.

According to a June 1991 private chest x-ray, there was no 
evidence of active cardiopulmonary disease.

A July 1991 EKG showed a normal sinus rhythm with 
nondiagnostic inferior Q waves and abnormal anterior T 
waves, nonspecific and unchanged.

VA and private medical records from July 1991 to January 
1996 reveal treatment for other disabilities, primarily 
respiratory related.

Evidence received since the January 1996 unappealed rating 
decision consists of a March 1987 VA hospital report, 
private medical records beginning in October 1995, a 
transcript of the veteran's August 2003 hearing testimony, 
information on smallpox vaccine and heart disease, and 
statements by and on behalf of the veteran.  

The March 1987 VA hospital report contains a diagnosis of 
chest pain of noncardiac origin.  A November 1997 chest x-
ray did not find any evidence of acute cardiopulmonary 
disease.

Private medical records show treatment for heart disease, 
including catheterization in March 2000.  The veteran was 
hospitalized in a private facility in February in February 
2003 for heart palpations.
The veteran testified at his personal hearing before the 
Board at the RO in August 2003 that he incurred heart 
disease, including a heart attack, in service, to include 
as a result of his reaction to a smallpox vaccines.

Analysis

As discussed by the Board in the law and regulations section 
above, in order for the veteran's claim to be reopened, new 
and material evidence must be of record.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2000).  The Board observes that 
there must be new and material evidence as to any aspect of 
the veteran's claim that was lacking at the time of the last 
final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The veteran's claim to reopen has been denied, most recently 
in 1996, because it was determined that no new and material 
evidence has been presented to show that the veteran has 
heart disease as a result of military service.  The prior RO 
and Board denials are based on the lack of evidence of heart 
disease in the veteran's service medical records and post-
service medical records for a number of years after final 
service discharge.  
 
The pertinent medical evidence received by VA since January 
1996 continues to show that the veteran has heart disease, 
for which he underwent surgery in 2000.  However, none of 
those records indicates that the veteran's heart disease was 
incurred in or aggravated by his military service.  In other 
words, the new evidence does not include a medical opinion 
linking the veteran's heart disease to service, including to 
his reaction to smallpox vaccine.  Although the new evidence 
includes recent information on a possible link between 
smallpox vaccine and heart attacks, this evidence is not 
specific to the veteran's case.  See Libertine v. Brown, 9 
Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Sacks v. West, 11 Vet. App. 314 (1998).

In sum, the additional medical evidence does not show that 
the veteran currently has heart disease that was incurred in 
or aggravated by service, including as due to a reaction to 
smallpox vaccine.  Accordingly, it is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  

The veteran's August 2003 testimony and written statements 
from him are in essence duplicative of his contentions on 
file prior to January 1996 and are not new.  To the extent 
that the veteran continues to contend that he has heart 
disease due to service, this is essentially repetitive of 
statements he previously made.  As such, the statement is not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, it is now well established that lay statements 
cannot be used to establish a nexus between a current 
disability and service.  A layperson without medical 
training, such as the veteran, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted, "[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108."  

In short, the additional medical evidence submitted since the 
1996 rating decision doe not provide a link between the 
veteran's current heart disease and service.  In the absence 
of such evidence, his claim may not be reopened.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), (a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability).  Because the evidence submitted since 
January 1996 is not new and material, the claim of service 
connection for heart disease is not reopened and the benefit 
sought on appeal remains denied.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service 


connection for heart disease not having been submitted, the 
claim is not reopened and the benefit sought on appeal 
remains denied.



                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



